Beck, J.
bounty: offer snpervSsors. The court instructed the jury to the effect that the liability of the defendant arose under the resolution of January 5, 1865, and that such liability is not altered 'or limited under the resolutions of January 6th, and the fact that no quota was due from the county at the time of the offer of the bounty, does not relieve the county -from liability to persons who enlisted in consequence of such bounty being offered,. These instructions, which were excepted to by defendant, are clearly erroneous.
The plaintiff enlisted after the adoption of the resolutions of January 6th. These resolutions prescribe the terms and conditions of the offer of the county to pa3r the bounties, and, so far as plaintiff’s rights are concerned, he *571having enlisted after their adoption, are to be considered as a part of the offer or promise of the county.
The committee appointed by the supervisors, under the terms of the resolutions, had the management and control of the matter, and were prohibited from paying the bounties after the quota of the county was filled,.and were, in fact, charged with the duty of carrying into effect the resolutions. It was obviously the intention of the board of supervisors to clothe this committee with full powers in regard to the whole business contemplated by the resolutions. This was necessary in order that the bounties should be paid to the proper parties, and to those only who should volunteer to fill the quota. The supervisors may have been uncertain whether there was a quota due from the county, and it seems probable such was the case. The object of the appointment of the committee seems to have been to carry out the intention of the supervisors to give the bounty to such volunteers as should enlist to fill the quota, in case there should be a deficiency, and to see that payments be made to none others. To accomplish this end, it was the duty of the committee to determine whether there was, in fact, a deficiency, and who were the proper persons to receive the bounties. It is obvious that no one could have claimed the bounty unless, under the action and sanction of the committee. But the plaintiff did not enlist under the sanction of this committee, and made no effort to bring himself within the terms of the offer of the supervisors, by seeking the approval of the committee to his enlistment and subjecting his action therein to their sanction. He cannot, therefore, claim the bounty.
The fact that the committee did not act at all, if such be the fact, does not do away with this objection. They probably did not act because there was no necessity for their action, no quota having been assigned to the county. *572But be that as it may, their action was necessary in order to bind the county, and whatever was the reason they did not act, plaintiff’s right to recover is defeated thereby.
Reversed.